The Honorable Lu Hardin State Senator 2500 W. Second Court Russellville, AR 72801
Dear Senator Hardin:
This is in response to your request for an opinion regarding the retention of case files in the Small Claims division of the Municipal Court. Apparently, a large number of cases which have been dismissed for lack of prosecution are currently being stored, and this is creating a space problem. The question posed is whether these files may be destroyed.
Authority for the disposal of copied records is found in A.C.A. §14-2-203 (1987), which states as follows:
  Whenever photostatic copies, photographs, microfilms, or reproductions on films of public records shall be placed in conveniently accessible files and provision made for preserving, examining, and using them, the head of a county office or department or city office or department may certify those facts to the county court or to the mayor of a municipality, respectively, who shall have the power to authorize the disposal, archival storage, or destruction of the records.
See also A.C.A. § 16-46-101 (1987) (regarding the destruction of reproduced documents).
It thus appears that there is specific statutory authority for the destruction of public records that have been copied or reproduced. These provisions would, it seems, include court records. See Op. Att'y Gen. 92-100 (regarding DWI files). Although my research has not disclosed a requirement that unreproduced municipal court records be permanently maintained, consultation with the Arkansas History Commission and the State Historian is suggested prior to the destruction of any such records. See generally A.C.A. § 13-4-101 et seq. (1987 and Cum. Supp. 1991) (the Arkansas Public Records Management and Archives Act of 1973). Other than as noted above, there currently are no statutes addressing the destruction of court records.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh